Motion filed by Ray*928mond Construction Co., Inc., defendant, seeking an extension of time for the transmittal of the record made in Superior Court. It is filed pursuant to court’s Rule 11(c) which allows such an extension upon a showing that the movant’s inability to cause a timely transmittal of the record is due to “causes beyond his control or to circumstances which may be deemed excusable neglect.” Subsequent to the filing of this motion, a justice of the Superior Court after a hearing granted the plaintiffs’ motion to dismiss the defendant’s appeal on the basis that its failure to obtain an extension was neither attributable to circumstances beyond its control or excusable neglect. The defendant has appealed the decision.
William G. Gilroy, Winograd, Shine <& Zacks, Cary J. Coen, for plaintiffs. DeSimone, Del Sesto & Del Sesto, Herbert F. DeSimone, for defendant, Raymond Construction Co., Inc.
Accordingly, the defendant’s motion for an extension of time is denied without prejudice. It can be renewed and considered by us at the time its appeal is heard in this court.